DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/490385 filed August 30, 2019. Claims 1-10, 12-17 and 19-22 are currently pending and have been considered below.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10 and 12, drawn to a method.
Group II, claims 13-17 and 19-22, drawn to a mask.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the mask manufacturing method recited in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lassiter (CN108/026627A) in view of Du (CN103451598A) as indicated in the written opinion of the international searching authority filed by Applicant on August 30, 2019.

Garland Phillips on November 15, 2021 a provisional election was made without traverse to prosecute the invention of group II, claim 13-17 and 19-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 and 12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the non-hollow portion pattern is connected to a side wall of the open region in which the non-hollow portion pattern is located at an edge of the non-hollow portion pattern” (emphasis added) which is indefinite because it is using the one same element to refer to its own location. The current phrasing is nonsensical, the non-hollow portion pattern cannot be located at an edge of itself. For the purposes of examination it will be understood that the claim has a typographical error and should read “in which the side wall of the open region is located at an edge of the non-hollow portion pattern”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudson et al. (US 3,841,261).
Regarding claim 13: Hudson et al. discloses a spray mask (10) which is an open mask having one open region in the center surrounded by a rim portion (36), where the open region includes a number of 
Hudson et al. fails to explicitly disclose how the mask is made but it is noted that “[E]ven though product--by--process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product--by--process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113. Therefore, absent evidence of criticality regarding the presently claimed (process) and given that Hudson et el. meets the requirements of the claimed apparatus, Hudson et al. clearly meet the requirements of present claim.
Hudson et al. discloses that the mask (10) is used for a spray process and therefore fails to explicitly disclose that it is used for evaporation, however, the limitation “for evaporation” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case the mask (10) can be used for an evaporation process just like it is used for a spray process. 
Regarding claim 14: Hudson et al. shows that the area of the entire open region is greater than that of the intersecting portions (32) (see figure 3 annotated below).



[AltContent: arrow][AltContent: arrow][AltContent: textbox (Area of each individual intersecting portion < total area of open region)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Area of open region)][AltContent: ]
    PNG
    media_image1.png
    175
    274
    media_image1.png
    Greyscale


Regarding claim 15: Hudson et al. shows that there is a connection structure at the edge of the rim portion (36) which connects the side wall of the rim portion (36) to the intersecting portions (32) (see annotated figure 2 below).
[AltContent: textbox (Side wall of open region/rim portion)][AltContent: textbox (Annular connection structure)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    253
    318
    media_image2.png
    Greyscale

Regarding claim 16: Hudson et al. discloses the above connection structure which surrounds the open region like a ring and can therefore be described as annular (see annotated figure 2 above).
	Regarding claim 19: Hudson et al. shows that the thickness of the intersecting portions (32) and the connection structure is smaller than that of the rim portion (36) of the mask (10) (see figure 2). 
	Regarding claim 20: Hudson et al. shows that the pattern formed by the intersection portions (32) is a grid shape (see figures 2-3). 
	Regarding claim 21: Hudson et al. discloses that the mask (10) is supported by being placed on an upper surface of a wafer (12) which can be considered a support frame that contacts a side of the mask (10) (see figures 1 and 3). 
	Regarding claim 22: Hudson et al. shows that the mask (10) including the rim portion (36), intersecting portions (32) and connection portion are all formed as an integral structure (see figures 2-3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. as applied to claims 13-16 and 19-22 above and further in view of Hong et al. (US 2012/0237682).
Regarding claim 17: Hudson et al. discloses that the intersecting portions (32) have a width of 0.02 inches which is about 0.5mm (col. 2 lines 63+, col. 3 lines 1-4), and while Hudson et al. does not explicitly disclose the width of the connection structure, it appears in figure 2 to be similar enough to the same width of the intersecting portions (32) such that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the same or a similar width for that connection structure such that it falls within the range of 0.1 to 20mm. Hudson et al. fails to explicitly disclose that the mask is made of an invar or metal nickel material, though Hudson et al. does disclose that it is made of a magnetic material (col. 4 lines 8-10).
However, Hong et al. discloses a similar mask apparatus in which the masks (60) are made from a magnetic material such as a nickel steel alloy or invar (par. 40). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a nickel steel alloy such as invar as taught by Hong et al. for the mask (10) of Hudson et al. because Hong et al. teaches that these materials are functionally equivalent to a generic magnetic material for the purposes of constructing a mask (par. 40) and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2143). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.K/
Stephen KittExaminer, Art Unit 1717
12/9/2021                                                                                                                                                                                         

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717